AlleN, J.
It was admitted by tbe defendant tbat tbe tax receipt be beld was for $12.10, with $1.05 costs, and tbat tbe plaintiff bad paid bim $26.50, for wbicb be gave tbe plaintiff a receipt for $4 on taxes, and receipts for $22.50 purporting to be for rents.
Tbe plaintiff testified tbat all of bis payments were on tbe taxes and were accepted as sucb by tbe defendant; tbat be went to tbe defendant before tbe tax deed was executed, and wben be bad tbe right to redeem, and told bim be wished to pay tbe taxes, but could not pay all at one time, and tbe defendant told bim be would take it any way be could pay it; tbat be continued making bis payments on tbe taxes, and tbat the defendant, in violation of bis agreement, procured tbe execution of tbe tax deed.
It is a permissible and reasonable inference from tbis evidence tbat tbe defendant bad conceived tbe plan of securing for himself for twelve or thirteen dollars tbe lot of tbe plaintiff, and tbat in order to carry bis plan into execution and prevent a redemption until tbe time bad passed, be told the plaintiff be would take tbe taxes any way be could pay them, and tbat to cover up bis conduct and further strengthen bis claim, be continued to accept payments after be received bis deed, and gave tbe plaintiff, who could not read, fraudulent receipts, showing on their face they weré for rent'; and tbis is, in our opinion, sufficient to justify submitting tbe question of fraud to tbe jury.
Tbe proceeding in summary ejectment before tbe justice was not competent as an estoppel upon tbe plaintiff, for wbicb purpose it was offered, because, as stated in tbe answer of tbe defendant, it is still pending in tbe Superior Court on appeal, where it will be tried de- novo, and none of tbe rights of tbe parties have been finally determined.
We find no error in tbe trial.
No error.